Title: From John Adams to Thomas Welsh, 19 November 1794
From: Adams, John
To: Welsh, Thomas



Dear Sir
Philadelphia Nov. 19 1794

I thank you for your kind Letter. The Elections in Massachusetts have done honour to the Principles and Dispositions of the People. The Error of my old Friend is no surprise to me, for although I knew his the Abhorence of Jarvis in his heart, I have lately seen his Versatility in so many Instances, that his Character, always Subtle  fine and and Slippery, is now become lubricated to a degree Susceptible of almost any Refinement in Casuistry. Old Cato Said "Corrupta civitate corruptio est licita"—others have Jona. Sewall Said from Mandeville I believe
When it is to combat Evil
’Tis lawful to employ the Devil.
I could never reconcile these Maxims to my Judgment or my Feelings. But I know a Man who always Seem’d to think, that the End Sanctified the Means. Was Boston understood to be the Horse and Dedham the Cart? or was the State Government the Horse and the federal Government the Cart? or was the Town the Horse & the Country the Cart? To Day We shall have the Presidents Speech. I hope We shall have a peaceable Session. Rebellion is not the Ton, for the Moment, nor is War a la mode, in this Country.
The Sour Fog that I see in the Street and feel even here at my Fireside, almost gives me the Ague. I will never vote again for meeting before the Constitutional Day. A London November is not more Suicidical. All the World on Mountains and in Valleys, in Plains and Cities have had the Ague this Way. Oh that I was out of the Region of it.
I Salute your Fireside & am / as ever 
J.A.